Citation Nr: 0216042	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  01-02 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
broken left ankle.

2.  Entitlement to service connection for the residuals of a 
broken right wrist.

3.  Entitlement to service connection for the residuals of a 
left wrist injury.

4.  Entitlement to service connection for the residuals of a 
broken collar bone.

5.  Entitlement to service connection for the residuals of 
injury to the left eye.

6.  Entitlement to service connection for chronic headaches.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to an evaluation greater than 10 percent for 
chronic low back pain secondary to wedge compression L1 with 
mild scoliosis.

9.  Entitlement to an evaluation greater than 10 percent for 
left elbow status post left distal radius fracture.

10.  Entitlement to an evaluation greater than 10 percent for 
right elbow tendonitis.

11.  Entitlement to an evaluation greater than 10 percent for 
peptic ulcer disease.

12.  Entitlement to a compensable evaluation for tinea 
versicolor, claimed as a skin rash.

13.  Entitlement to a compensable evaluation for residuals of 
periodontal disease.

14.  Entitlement to a compensable evaluation for 
chondromalacia, right knee.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1999.

This matter arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 1999, the veteran filed a claim for service 
connection for, among other disabilities, a disability of 
both knees.  The RO issued a rating decision in November 2000 
in which it, inter alia, granted service connection for a 
left knee disability, evaluating the condition as 
noncompensable, and denied service connection for a right 
knee disability.  The veteran filed a notice of disagreement 
in February 2001 in which he stated his dissatisfaction with, 
among other things, the evaluation assigned his left knee 
disability.  The RO did not list the left knee disability on 
its March 2001 statement of the case.

The only issues over which the Board clearly has appellate 
jurisdiction are those which are set forth on the title page.  
But, as the appellant filed a timely disagreement with the 
evaluation assigned his left knee disability, received by the 
RO in February 2001, the Board will remand for the issuance 
of a statement of the case the issue of entitlement to a 
compensable evaluation for chondromalacia of the left knee.  
See Manlincon v. West, 12 Vet. App. 238, 240 (1999).


REMAND

On his substantive appeal, VA Form 9, "Appeal to Board of 
Veterans' Appeals," received by the RO in March 2001, the 
veteran requested in block 8 that he be afforded a hearing 
before a member of the Board sitting at the local RO.  He 
also submitted a form in which he expressed his desire to 
have a local hearing with the RO Decision Review Officer.  
The veteran may have both a hearing at the local RO and a 
hearing before a member of the Board appearing at the local 
RO.

By letter dated in January 2002, the RO notified the veteran 
that he had been scheduled to testify before a member of the 
Board appearing at the RO on February 13, 2002.  The veteran 
submitted a request to reschedule this hearing, as he would 
be out of town.  The request was received by the RO in 
February 2002, prior to the scheduled hearing.

The claims file does not show that he has withdrawn his 
request for a hearing before a member of the Board sitting at 
the local RO.  In fact, the veteran's representative, in a 
December 2001 VA Form 646, "Statement of Accredited 
Representative in Appealed Case," again stated the veteran's 
wish to appear before a member of the Board appearing at the 
local RO, at the earliest possible date.  In addition, the 
veteran's January 2002 statement indicates that he still 
wishes to appear before a member of the Board appearing at 
the RO.

To ensure full compliance with due process requirements, the 
case is REMANDED to RO for the following development:

1.  The RO should schedule the veteran 
for a hearing before a member of the 
Board appearing at the local RO.

2.  The RO should issue a statement of 
the case on the issue of entitlement to a 
compensable evaluation for the veteran's 
left knee disability.  That document 
should set forth the reasons and bases 
for the actions undertaken.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



